DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/10/21 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it opens with the implied phrase “Disclosed herein”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 contains an improper Markush group. Examiner suggest replacing “selected from one or more of the group” with --selected from the group--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-14, 16, and 24-26 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 103599757 A.
Regarding claim 1, CN ‘757 discloses a composite material comprising iron oxide magnetic polyethyleneimine, wherein the SBA-15 is subjected to vinyl modification using MPS, followed b polymerization involving the SBA-15-MPS as a matric, methacrylic acid as functional monomer, N-isopropylacrylamide as thermosensitive monomer, N,N-methylenebisacrylamide as a crosslinking agent, and 2,2’-azobisisobutylamidine dihydrochloride as initiator, all of which would inherently include a catalyst. See also, International Written Opinion.
Regarding claims 2-11, 13-14, 16, and 24-26, CN ‘757 discloses the claimed features, such as weight ratios, silica, crosslinking agents, functional groups, and monomeric material.
Claim(s) 1-11, 13-14, 16, and 24-26 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 104353436 A.

Regarding claims 2-11, 13-14, 16, and 24-26, CN ‘436 discloses the claimed features, such as weight ratios, silica, crosslinking agents, functional groups, and monomeric material.
Claim(s) 1-11, 13-14, 16, and 24-26 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shou, W. et al., 2016.
Regarding claim 1, Shou discloses an ordered mesoporous carbon synthesized through in situ polymerization of acrylamide in a silica mesoporous template, comprising mixing SBA-15, acrylamide, AIBN, crosslinking agent, and water and initiating polymerization, which would inherently include a catalyst.
Regarding claims 2-11, 13-14, 16, and 24-26, Shou discloses the claimed features, such as weight ratios, silica, crosslinking agents, functional groups, and monomeric material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736